                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :              Case No. 3:15-cr-169(2)
                                                                   Also 3:19-cv-41
                       Plaintiff,

       - vs -                                                District Judge Thomas M. Rose
                                                             Magistrate Judge Michael R. Merz

ANTHONY J. SPIVA,

                       Defendant.             :


                ORDER STRIKING SECOND SET OF OBJECTIONS



       This § 2255 case is before the Court on Defendant’s Objections (ECF No. 172) to the

Magistrate Judge’s Report and Recommendations (ECF No. 168).

       The Report was filed and served on May 30, 2019. As Defendant was advised, this made his

deadline for filing objections June 17, 2019. Because of the mailbox rule in Houston v. Lack, 487

U.S. 266 (1988), Defendant’s Objections would have been timely if deposited in the prison mail

system by that date. A prior set of Objections was received at the Court on June 27, 2019, ten days

past the due date and three days after Judge Rose adopted the Report and dismissed the case. That

set of Objections was stricken as untimely (ECF No. 171).

       Petitioner’s second set of Objections (ECF No. 172) was received by the Court on July 3,

2019. That set of Objections is also stricken because it is untimely. As noted above, Petitioner’s

time to file expired June 17, 2019. The present set of Objections purports to have been signed on

June 20, 2019, three days after the deadline. It also purports to have been deposited in the mail on

June 24, 2019, but bears a postmark of July 1, 2019 (PageID 976).
       Petitioner’s Second Set of Objections is STRICKEN as untimely filed.



July 5, 2019.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge
